The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 07-09-2020; claim(s) 1-15 is/are pending. This application has foreign application INDIA IN202011022212 05/27/2020 05-27-2020.

35 U.S.C. 101 - Signals Per se
Claim(s) 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a signal per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their claims reasonably allow). The broadest reasonable interpretation of claim 11’s “computer-readable medium” typically covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. In other words, the claim’s direction to “computer-readable medium” does not explicitly exclude non-transitory signals. Therefore, the examiner must give the claims the broadest reasonable interpretation by one skilled in the art. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U. S. C. § 101, Aug. 24, 2009; p. 2. Examiner notes replacing “computer-readable medium” with “non-transitory computer-readable storage medium”, for example, will remedy this 101 issue. Claims 12-15 are rejected by virtue of its dependency on claim 11. 

USC § 101 Analysis
Claim(s) 1, 6, 11, and dependent claim(s) 2-5, 7-10, and 12-15, are directed to a technical solution to a technical problem associated with determining a clause type associated with a plurality of clauses extracted from a plurality of electronic documents associated with institutions or enterprises, by employing a machine-learned algorithm, identifying data privacy protection entities, DPPs, encapsulated within said clauses to ensure that compliance obligations1 of data privacy regulations, such as European Union’s General Data Protection Regulation, GDPR, are complied with by said enterprises that hold information associated with the DPPs, said entities corresponding to parties protected by said regulations2, compliance obligations requiring specific handling3 of DPPs’ personal or potentially-personal electronic document information, including anonymization or de-identification of data or portions thereof held by said enterprises and in association with said obligations, determining weights for each identified DPPs, weights associated with weight determination of subject matter experts4 and indexes comprising term frequencies of clauses, and such that review of clauses may be performed by said experts to ensure compliance and institutional consistency and triggering retraining of an enterprise’s algorithms when inconsistency abounds5 6.
Thus, based on the aforementioned analysis, the aforementioned claims are patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0151591) in view of Lucas (US 10,957,433).




Regarding claim(s) 1, 6, 11, Li discloses: A system comprising, A computer-implemented method comprising, A computer-readable medium storing processor-executable process steps executable by a processing unit of a computing system to cause the computing system to: 
a memory storing processor-executable process steps; [¶77]

a processing unit to execute the processor-executable process steps to cause the system to [¶77]: 
extract a plurality of clauses from each of a plurality of electronic documents; [¶53: “extraction of field values from a document [including “clause[s]”]”]

determine, for each of the plurality of clauses and using a machine-learned algorithm, an associated clause type (i.e., obtaining a clause type such a as a document type through document processing, consistent with Applicant specification, ¶28); [¶54: a “document … can also have a document type. For example, the document type can comprise final notice, approval letter, and the like. Document type can also be referred to as document class”, wherein “[p]rocessing …obtains the type of … document…”, and wherein output predictions include a document type as depicted in ¶69]



identify one or more data privacy protection entities present within each of one or more of the plurality of clauses (i.e., determining named entities associated with documents and elements within said documents, consistent with Applicant drawings, FIG 7, Applicant specification ¶66 to extract named entities, by employing Named Entity Recognition); [¶83: employing “named entity recognition”]

for each of the one or more of the plurality of clauses, determine a weighted frequency for each of the one or more data privacy protection entities present within the clause based on a type of the data privacy protection entity (i.e., determining weights associated with determinations of subject matter experts, consistent with Applicant specification, ¶¶47-48 and determining term frequency inverse associated with document features); [¶119: employing “[manual] configur[ation]” to automatically accept certain predictions without review. In this configuration, the system can determine what predictions it can automatically accept (i.e. not use human verification) while keeping its false positive rate below the pre-defined target error rate … e.g. one incorrect and automatically accepted prediction in one thousand” and determining term frequencies associated with document features, as depicted in ¶136]

Regarding [f]-[g] Li discloses the use of weights associated with confidence levels wherein a system is configured to automatically accept certain predictions regarding document types and field values without human review and to review, within a GUI visualization or dashboard, and make corrections when a subject matter reviewer deems correction necessary; [¶¶65-66, 119]

Regarding [f]-[g] Li discloses an identifier of the electronic documents (i.e., wherein an identifier comprises a filename, consistent with Applicant’s specification, ¶26); [¶78: preprocessing to extract document metadata including filename]

Li may not explicitly disclose, as disclosed by Lucas:
determine a weighted frequency associated with each of the plurality of electronic documents based on the determined weighted frequency for each of the one or more data privacy protection entities present within clauses of the plurality of electronic documents (i.e., determine a weighted frequency corresponding to a stored document index, consistent with Applicant specification, ¶80); [Providing weighting factors associated with named entities, using Named Entity recognition, as depicted in 22:1-13, associated with a frequency index, as depicted in 31:4-26; see also 16:1-45] and

store an identifier of each of the plurality of electronic documents in association with a respective determined weighted frequency (i.e., preserving or storing a reliability index); [31:4-26]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Li to include mechanism [f]-[g] as taught by Lucas. One of ordinary skill would have been so motivated to include said mechanism to ensure there is a very low chance that data contains identifiable information by, for example, performing data handling operations including de-identification of said data before an enterprise transfers the data to another party, a pre-requisite, for example for data transfers for compliance with GDPR data privacy regulations, employing an index to manage the quantity of encompassed concepts within clauses housed within an enterprises’ linked documents, the index serving to reduce repetitions and rank concepts with other competing concepts. [22:1-13, 27:1-12, 31:4-26, 55:1-31]
Regarding claim(s) 2, 7, 12, Li-Lucas, as a combination, discloses: A system according to Claim 1, A method according to Claim 6, further comprising, A medium according to Claim 11.  Li discloses: the processing unit to execute the processor-executable process steps to cause the system to: 
receive a request for a visualization of electronic documents associated with an entity; [¶¶65-66: sending a prediction to an output, a Graphical User Interface (GUI) to a reviewer corresponding to a dashboard or visualization interface for review by the reviewer, a subject matter expert to determine whether to accept, or correct the prediction] and

in response to the request: 
determine one or more of the plurality of electronic documents associated with the request (i.e., wherein an output prediction determines at least a document type); [¶69]

determine a stored weighted frequency associated with each of the determined one or more of the plurality of electronic documents (i.e., determining the configured weighting or predetermined setting for each kind of document); [¶119] and

Lucas discloses:
generate a visualization of the determined one or more of the plurality of electronic documents, the visualization representing the stored weighted frequency associated with each of the determined one or more of the plurality of electronic documents (i.e., employing a visualization linked to an index associated to a weighted frequency linking concepts encompassing clauses); [Employing an index, as depicted in 31:1-26 directed to a visualization of the linkages between named entities, as depicted in 22:1-13, 34:55-60: graph-based visualization of linked concepts]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Li to include mechanism [d] as taught by Lucas. One of ordinary skill would have been so motivated to include said mechanism to ensure there is a very low chance that data contains identifiable information by, for example, performing data handling operations including de-identification of said data before an enterprise transfers the data to another party, a pre-requisite, for example for data transfers for compliance with GDPR data privacy regulations, employing an index to manage the quantity of encompassed concepts within clauses housed within an enterprises’ linked documents, the index serving to reduce repetitions and rank concepts with other competing concepts. [22:1-13, 27:1-12, 31:4-26, 55:1-31]
Regarding claim(s) 3, 8, 13, Li-Lucas, as a combination, discloses: A system according to Claim 2, A method according to Claim 7, A medium according to Claim 12. Li discloses: wherein determination of a weighted frequency for each of the one or more data privacy protection entities comprises 
determination of a data privacy protection entity type, a document type of a document in which a data privacy protection entity is present; [Employing named entity recognition to determine an entity type, as depicted in ¶83, and determining document metadata, including filename, as depicted in ¶78, and determining a legal type of entity based on the clause within the document (i.e., consistent with Applicant specification, ¶28), ¶54] and 

a weight associated with the data privacy protection entity type and document type; [¶98: wherein predictions for document types such as metadata fields may be configured (as detailed in ¶¶65-66) with a weight for determining whether a human should confirm the prediction or not and determining term frequencies associated with document features, as depicted in ¶136]

Regarding [b] Li may not explicitly disclose, as disclosed by Lucas, employing a combined rule-based schema with an occurrence frequency or predictions based on multiple features. [16:1-45]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Li to include mechanism [b] as taught by Lucas. One of ordinary skill would have been so motivated to include said mechanism to ensure there is a very low chance that data contains identifiable information by, for example, performing data handling operations including de-identification of said data before an enterprise transfers the data to another party, a pre-requisite, for example for data transfers for compliance with GDPR data privacy regulations, employing an index to manage the quantity of encompassed concepts within clauses housed within an enterprises’ linked documents, the index serving to reduce repetitions and rank concepts with other competing concepts. [22:1-13, 27:1-12, 31:4-26, 55:1-31]
Regarding claim(s) 4, 9, 14, Li-Lucas, as a combination, discloses: A system according to Claim 3, A method according to Claim 8, A medium according to Claim 13. Lucas discloses wherein 
a weight associated with a first data privacy protection entity type (i.e., wherein weight coefficients assigned depend on co-occurrence frequencies, and a rule schema, different rule schemas yielding different coefficients or predictions based on multiple features); [16:1-45] and 

a first document type is different from a weight associated with a second data privacy protection entity type and the first document type i.e., wherein weight coefficients assigned depend on co-occurrence frequencies, and a rule schema, different rule schemas yielding different coefficients or predictions based on multiple features); [16:1-45]  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Li to include mechanisms [a]-[b] as taught by Lucas. One of ordinary skill would have been so motivated to include said mechanisms to ensure there is a very low chance that data contains identifiable information by, for example, performing data handling operations including de-identification of said data before an enterprise transfers the data to another party, a pre-requisite, for example for data transfers for compliance with GDPR data privacy regulations, employing an index to manage the quantity of encompassed concepts within clauses housed within an enterprises’ linked documents, the index serving to reduce repetitions and rank concepts with other competing concepts. [22:1-13, 27:1-12, 31:4-26, 55:1-31]










Regarding claim(s) 5, 10, 15, Li-Lucas, as a combination, discloses: A system according to Claim 1, A method according to Claim 6, A medium according to Claim 11. Li discloses: wherein determination of an associated clause type for a clause comprises: 
inputting the clause to a machine-learned algorithm to generate a predicted clause type (i.e., generating a prediction); [¶¶65-66: sending a prediction to an output, a Graphical User Interface (GUI) to a reviewer corresponding to a dashboard or visualization interface for review by the reviewer, a subject matter expert to determine whether to accept, or correct the prediction]

 presenting the predicted clause type to a reviewer (i.e., presenting a request to review in a GUI); [¶¶65-66: sending a prediction to an output, a Graphical User Interface (GUI) to a reviewer corresponding to a dashboard or visualization interface for review by the reviewer, a subject matter expert to determine whether to accept, or correct the prediction]

 receiving a revised clause type from the reviewer; [¶¶65-66: sending a prediction to an output, a Graphical User Interface (GUI) to a reviewer corresponding to a dashboard or visualization interface for review by the reviewer, a subject matter expert to determine whether to accept, or correct the prediction – and providing correction, as depicted in ¶102]

 storing the clause and the revised clause type (i.e., adding corresponding to storing new reviewed and verified predictions); [¶102: “add[ing] new and reviewed predictions”] and

retraining the machine-learned algorithm based at least in part on the stored clause and the revised clause type. [¶122: “retrain[ing] … updated models [MLMs]… to replace the corresponding existing MLMs”]














Conclusion
Prior art below made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    8081
    5317
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                            





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s specification, ¶4
        
        2 For example, see Vogel (US 2019/0156053), ¶24: to show compliance with the international data transfers provisions stated by GDPR. For instance, the movement of personal data from one data center in Europe to one datacenter in USA is not allowed. To make this transfer possible an anonymization of the data must be done prior to such transfer; see also supra note 1 (Applicant’s specification, ¶4)
        
        3 Ibid.
        4 See Applicant’s specification, ¶¶47-48
        
        5 Ibid.
        
        6 It should also be noted that inconsistencies in meaning of clauses are concomitant to language and consequently, inconsistencies are a feature, and not a bug of language and its encompassed grammars, clauses, etcetera: see Gorman (US 8,972,445): 4:5-20:3